Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/21 has been entered.

Status of Claims
Claims 1, 11, 13, 19, 20, and 22 have been amended.
	Claims 2-10, 12, 14, 16, 21, and 23 have been previously presented.
	Claims 15, 17, and 18 have been canceled.
	Claims 1-14, 16, and 19-23 are pending.


CLAIM INTERPRETATION
The Examiner notes this discussion of claim interpretation does not comprise claim rejections, but simply provides a general discussion of claim interpretation used in reviewing the claims under the broadest reasonable interpretations as related to reviewing the claims in subsequent sections of this Office 
Under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. While the claim interpretation of individual claims and individual claim limitations below are intended to provide a general discussion of claim interpretation, the discussion of the specific claims and claim limitations in the context of 35 USC 112, 35 USC 101, and 35 USC 103 are discussed in more detail in the respective sections in the instant Office Action. Independent claims 1, 10, and 11 are substantially similar. The discussion of independent claims and dependent claims applies to substantially similar limitations of independent claims and dependent claims.
The Examiner notes that the claims comprise instances wherein claim wording is interpreted as comprising an intended use or nonfunctional descriptive material. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114). Additionally, claim scope is not limited by language that suggests or makes optional, but does not require a function to be performed. An intended use, and nonfunctional descriptive material, may be interpreted as not being material to patentability. For example, an intended use or nonfunctional descriptive material may simply convey meaning to the human reader rather than establishing a functional relationship (See MPEP 2111.02, MPEP 2111.04, MPEP 2111.05, MPEP 2114). The See MPEP 2111.04, MPEP 2143.03).
Claim 1 is substantially similar to claim 19 and claim 20. The discussion of claim 1 applies to claim 19 and claim 20, as well. Under the broadest reasonable interpretation, and in light of the specification, the limitations amount to:
	(claim 1) An information processing device, comprising: circuitry configured to: 
generate first feature amounts of each of a plurality of real estate properties 
	The limitation above broadly comprises generating first feature amounts of each of a plurality of real estate properties. The limitation does not impose any limits on how the feature amounts are generated. Thus, this step covers any and all possible ways in which this can be done, and can be performed in any way known to those of ordinary skill in the art.
	The limitation above amounts to generating (i.e., create, collect, obtain, etc.) amounts associated with features of each of a plurality of properties.
	and second feature amounts of a plurality of transactions associated with the plurality of real estate properties;
	The limitation above broadly comprises generating second feature amounts of a plurality of transactions associated with the plurality of real estate properties. The limitation does not impose any limits on how the feature amounts are generated. Thus, 
	The limitation above amounts to generating (i.e., create, collect, obtain, etc.) amounts associated with features of a plurality of transactions associated with the plurality of properties.
	determine parameters used for calculating a similarity score, by executing a machine learning process of learning at least one of a relationship between the first feature amounts of each of the plurality of real estate properties and respective contract prices of the plurality of real estate properties, and a relationship between the second feature amounts of each of the plurality of transactions and respective contract prices of the plurality of transactions, so that the similarity score calculated by the parameters increases among a group of the plurality of real estate properties within a predetermined range of contract prices; 
	The Examiner notes the limitation above is substantially similar to previous claim limitations of previously filed claims, wherein, as noted on pages 4-5 of the Office Action dated 3/9/20 (as well as on pages 4-7 of the Office Action dated 10/27/20), the function of, “determine parameters,” was the only function positively recited as being performed, “used for calculating a similarity score,” may be interpreted as an intended use of the determined parameters, and, “by executing a machine learning process of learning at least one of a relationship between the first feature amounts of each of the plurality of real estate properties and respective contract prices of the plurality of real estate properties, and a relationship between the second feature amounts of each of the plurality of transactions and respective contract prices of the plurality of transactions,” determine parameters,” as being claimed. The amended claim above also only positively recites the function of, “determine parameters,” as being performed. The limitation above positively recites the claimed function of, “determine parameters,” wherein, “used for calculating a similarity score,” may be interpreted as nonfunctional descriptive material to convey a message to the reader of an intended use of the determined parameters, but does not establish a functional relationship since calculating a similarity score is not a claimed function performed, and, “by executing a machine learning process of learning at least one of a relationship between the first feature amounts of each of the plurality of real estate properties and respective contract prices of the plurality of real estate properties, and a relationship between the second feature amounts of each of the plurality of transactions and respective contract prices of the plurality of transactions, so that the similarity score calculated by the parameters increases among a group of the plurality of real estate properties within a predetermined range of contract prices,” may be interpreted not as executing a machine learning process being a positively recited claimed function, but as nonfunctional descriptive material to convey a message to the reader describing the intended use of the determined parameters regarding how the similarity score would be so that the similarity score calculated by the parameters increases among a group of the plurality of real estate properties within a predetermined range of contract prices,” may be interpreted as nonfunctional descriptive material to convey a message to the reader describing an intended use or intended functional result, but does not establish a functional relationship since calculating a similarity score is not a claimed function performed. As discussed in reference to the prior claim language, the claim language does not positively recite calculating a similarity score, but merely positively recites, “determine parameters,” with subsequent claim language directed to nonfunctional descriptive material or an intended use of the determined parameters. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114). Additionally, claim scope is not limited by language that suggests or makes optional, but does not require a function to be performed. An intended use, and nonfunctional descriptive material, may be interpreted as not being material to patentability. For example, an intended use or nonfunctional descriptive material may simply convey meaning to the human reader rather than establishing a functional relationship. (See MPEP 2111.04, MPEP 2111.05, MPEP 2114). The claim does not positively recite the function of calculating a similarity score as being performed, but simply conveys meaning to the reader of an intended use of the parameters since the function is not claimed as being performed. The Examiner notes 
	extract information related to at least one of a second real estate property from the plurality of real estate properties or a second transaction from the plurality of transactions, 	the second real estate property being determined as similar to a first real estate property which is a target of price prediction based on the similarity score, 	the second transaction being determined as similar to a first transaction which is the target of price prediction based on the similarity score; 
	The limitations above positively recite the claimed function of, “extract information related to at least one of a second real estate property,” wherein the language of, “from the plurality of real estate properties or a second transaction from the plurality of transactions,” describes where the information is extracted from, and wherein, “the second real estate property being determined as similar to a first real estate property which is a target of price prediction based on the similarity score, the second transaction being determined as similar to a first transaction which is the target of price prediction based on the similarity score,” may be interpreted not as positively reciting a claimed function, but as nonfunctional descriptive material to convey a message to the reader describing the information extracted, but does not establish a the second real estate property being determined as similar to a first real estate property which is a target of price prediction based on the similarity score,” and, “the second transaction being determined as similar to a first transaction which is the target of price prediction based on the similarity score,” is interpreted as nonfunctional descriptive material to convey a message to the reader, but does not establish a functional relationship since determining similarity is not a claimed function performed. Additionally, as previously discussed, the Examiner notes the claim does not positively recite the function of calculating a similarity score. Additionally, the Examiner notes that if the claims were interpreted as claiming the function of determining similarity as being performed, it would likely result in indefiniteness issues, depending on the language used, in that, “similar,” is a subjective term, the claim does not provide a clear scope of, “being determined as similar,” and the specification does not provide a clear gauge to be used in determining similarity. Different people of ordinary level of skill in the art may have different interpretations of the scope of similarity.
	predict a first price associated with the first real estate property in the first transaction in a first selling duration including a first time point, on a basis of the extracted information; 
	The limitation above amounts to predicting (i.e., calculating, generating, estimating, etc.) a first price associated with a transaction associated with the first real estate property in a first selling duration comprising a first point in time, on a basis of the extracted information. The limitation does not impose any limits on how the extracted 
	predict a future price and a future selling duration in association with the first real estate property in the first transaction at a future time point which is later than the first time point, 
	In lieu of a rejection under 35 USC 112(b) for it being unclear as to if the language in bold, above, applies to when the prediction is made or if it is intended to describe the prediction of the future price and future selling duration, the Examiner interprets the limitations above as broadly comprising predicting a price and future selling duration associated with a transaction associated with the first real estate property, wherein the price and selling duration is associated with a future time point which is later than the first time point, and wherein the prediction is based on assumptions associated with other property sales. The Examiner notes the limitation above amounts to a repetition of functions, or a duplication of parts (i.e., predicting a future selling price for a property and predicting a future selling duration for a property). See MPEP 2144.04 The examiner asserts that it would have been obvious to one having ordinary skill in the art to duplicate the steps associated with predicting a first price associated with a property in a first selling duration at a future time to predict a second, future, price associated with a property in a future selling duration, and one of See MPEP 2144.04 (VI)(B).
	under virtual condition in which transaction of other properties currently for sale are assumed to be contracted in a respective selling duration predicted for the selling of the other properties;
	The limitations above broadly comprise making assumptions associated with other properties. The model may take into account renovations, repairs, or remodeling of the first property and/or properties currently for sale, adjust the predicted value of those properties accordingly, and predict a price and selling duration for a first property based on that information.
	display, on a screen, the predicted future price and the predicted future selling duration at the future time point, in addition to the predicted first price and the first selling duration, and 
	The limitations above broadly comprise displaying the predictions.
	provide proposal information indicating waiting to start selling of the first real estate property until the future time point, in case that the predicted future price at the future time point is determined to be higher than the predicted first price at the first time point.  
	The limitations above are interpreted as requiring the function of, “provide proposal information indicating waiting to start selling of the first real estate property until the future time point,” wherein, “in case that the predicted future price at the future time point is determined to be higher than the predicted first price at the first time point,” is interpreted as nonfunctional descriptive material.
provide proposal information indicating waiting to start selling of the first real estate property until the future time point,” is contingent, “in case that the predicted future price at the future time point is determined to be higher than the predicted first price at the first time point.” The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, and the broadest reasonable interpretation of a system claim requires structure for performing the function should the condition occur,” (See MPEP 2111.04, MPEP 2143.03). In the interest of compact prosecution, the claim as a whole will be addressed by prior art.	
Regarding claim interpretation of claim 1, as related to predicting a first price in a first selling duration and predicting a future price and a future selling duration, the Examiner notes the specification describes property features and transaction features as being extracted from property feature data and transaction feature data (see at least 0031-0035, 0048), wherein the property features and transaction features are used to predict a first price in a selling duration and predict a future price in a future selling duration (0043-0045, 0065-0072). As described by the specification, “the machine learning unit 3303 may utilize any of various known types of algorithms,” (0043) to achieve the claimed functional results.
Additionally, the limitations of claim 1 appear to be an attempt to comprise limitations similar to limitations recited in canceled claims 17 and 18, and language associated with making predictions associated with virtual conditions. 

In the price prediction based on the price of a similar transaction as above, the first transaction may be a transaction currently in progress, or in other words a transaction that has not been established yet. The features of such a transaction that has not been established yet are extracted from the selling data 3103 if selling has already started, for example. Alternatively, by having features of the first transaction (such as the desired contract date and the reason for selling, for example) be input separately by a user or set automatically, it is also possible to predict the price for a virtual transaction which has not started yet. (0065)
FIG. 7 is a diagram illustrating an example of a renovation proposal screen displayed in an embodiment of the present disclosure. In the illustrated example, on a screen 1400, detailed information 1201 about a property, a desired selling price 1202, and a predicted result 1203 similar to the screen 1200 above are displayed. Additionally, on the screen 1400, a renovation proposal 1401 is displayed. The renovation proposal 1401 includes a change in the predicted price 1402-1 and a change in the predicted selling duration 1402-2 in a case in which renovation is carried out. (0102)
In the illustrated example, the information extraction unit 3305 and the transaction result prediction unit 3307 are able to compute the predicted price 1204 and the predicted selling duration 1205 in a case in which renovation is carried out by virtually setting property features for the case in which renovation is carried out on the property for sale, similarly to the case in which the detailed information 1201 and the desired selling price 1202 are changed, for example. For example, for the highest among the predicted prices when predicted renovations are assumed to be carried out in this way, the information presentation unit 3309 generates and presents to the user the details of the renovation together with the renovation proposal 1401. (0103)
Note that the information extraction unit 3305, the transaction result prediction unit 3307, and the information presentation unit 3309 may also simulate variation in the predicted price and the predicted selling duration by temporarily switching some of the features of the property or transaction similarly for other items and not only renovation, and the information presentation unit 3309 may propose to the user effective measures for improving the transaction result. More specifically, for example, the variation in the predicted price and the predicted selling duration are computed by assuming costs spent on advertising to sell the property, and if increasing the amount of money to spend on advertising costs is estimated to be effective, for example, this measure may be proposed to the user. In addition, as described in the next example, adjusting the selling date may also be proposed. (0104)
	As described by the specification (0102-0104), the system may simulate variations in the predicted priced and the predicted selling duration by switching some of the features of the property or transaction to an assumed value and performing the analysis with the new information, and, as described by the specification, the system may predict the price for a virtual transaction which has not started yet or a transaction feature amounts,” associated with a, “virtual condition,” or a prediction may be interpreted as information that does not exist but is made to appear to exist for a possible scenario, wherein the possible scenario has little, if any, patentable weight. 
	As such, limitations directed to virtual conditions may be interpreted as contingent limitations, or virtual conditions may be interpreted as providing, adding, or editing variables used in a model to make predictions, and the Examiner asserts that using a model to analyze provided data & provide a result may be interpreted as simulating a virtual condition, wherein any change in data used may be interpreted as a change in the virtual condition to simulate a different virtual condition in that any change in model parameters results in a different result illustrating the impact the change in parameters has on the model result.
Regarding predicting a first price in a first selling duration and predicting a future price and a future selling duration, the broadest reasonable interpretation comprises the scenario of a seller using the model to predict a price in a first selling duration including a first time point based on the property features, wherein the seller may also use the model to predict a future price and a future selling duration based on a change in one or more variables or features. A model may predict a first price in a selling duration based on property information and transaction data, including taking into account property features, list prices, contract prices, sell dates, and average days on the market. The model may take into historical data, including price data and seasonal data to identify trends used in making predictions. The model may also take into account recent or nd price in 3 months, a 3rd price in 4 months, etc. (i.e., the model may predict a property could sell for a predicted first price in 2 months, wherein that selling duration is during the school year, and the model could predict the property could sell for a future price, higher than the first predicted price, in a selling duration during the summer, after school is out and families are more likely to move, influencing the supply and demand of properties on the market). 
	Additionally and alternatively, the model may predict a first price in a first duration for selling a property. The seller could then change one or more variables or features and repeat the process, resulting in predicting a [future] price and a [future] selling duration. For example, the model may take into account renovations, repairs, or remodeling of the first property and/or properties currently for sale, adjust the predicted value of those properties accordingly, and predict a price and selling duration for a first property based on that information.	
While nonfunctional descriptive material, an intended use, contingent limitations, and repetition of claimed functions may have little, if any, patentable weight, in the interest of compact prosecution, nonfunctional descriptive material, an intended use, e.g., duplication of parts) (See MPEP 2111, MPEP 2144) may be addressed by prior art in the 35 USC 103 rejections, below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 13, 14, 16, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Moss, U.S. Patent 8650067, in view of Raymond, United States Patent Publication 20140358943, in view of Butler, United States Patent Publication 20140258042, and further in view of Showalter, United States Patent Publication 20110270779
g claims 1, 19, and 20, independent claims 1, 19, and 20 are substantially similar and will be addressed together below. 
	Moss — which is directed to real estate value analysis — discloses:
	(claim 1) An information processing device, comprising: circuitry configured to: 
	(claim 19) An information processing method, comprising: 
	(claim 20) A non-transitory computer-readable storage medium including computer executable instructions, wherein the instructions, when executed by an information processing system, cause the information processing system to perform a method, the method comprising: 
	[methods, systems, or computer program products in the form of a hardware embodiment, a software embodiment, or an embodiment combining software and hardware aspects…the present inventive concepts disclosed herein may take the form of a computer program product on a computer-usable storage medium having computer-usable program code embodied in the medium. Any suitable computer readable medium may be utilized including hard disks, CD-ROMs, optical storage devices, flash memories, or magnetic storage devices (c4:53-64); a system comprising a processor and a plurality of devices (c5:26-45); A computer-readable medium storing a non-transitory computer program which causes a computer system to perform a method for generating a credible market value that is utilized to produce a listing price for a property with a reduced risk of pricing too high and having to make a reduction in the listing price exceeding a predetermined amount before selling the property (claim 14)]
	generate first feature amounts of each of a plurality of real estate properties and second feature amounts of a plurality of transactions associated with the plurality of real estate properties; 
	[Pricing sensitivity is calculated for the property's local environment and based on past sales information of homes in the area. For example, data is extracted from various databases for a plurality of homes in the area including, for example, actual price as sold, final asking price, original asking price and days on market (c6:44-49); Each of these calculations approximate the value of a subject property that has not yet been sold, based on characteristics of that property that are similar to properties that have recently sold and that therefore have an established market value (c6:28-32, c9:1-8; see also c9 9-49); The comparables process 222 manipulates data from a database, such as the comparables database 312, consisting of the subject residence in question and the recent sales of homes that are similar to the subject residence. The recently sold homes that are similar are called comparables (c9:9-13, Fig. 11); feature values may be associated with various conventional features of a home, such as the number of bedrooms or bathrooms, or unconventional features (c6 1-15); Factors may be used to generally scale a group of associated values or, for example, a factor that is assigned to each feature value, such as a bathroom or bedroom that represents a combination of the relative difference in resale value and new construction. In this way, the user may change the assumption values, such as a fireplace or full bathroom value, and the changed new construction value for that feature is automatically applied in associated calculations. This saves the user time in entering additional data, or performing extra manual calculations (c6 16-25); Value categories may include exemplary numerical calculations that are based on actual local area home sales information. Each of these calculations approximate the value of a subject property that has not yet been sold, based on characteristics of that property that are similar to properties that have recently sold and that therefore have an established market value (c6 26-32); In addition to the specific feature values, there are values for general conditions that affect all properties equally, such as appreciation and depreciation (A and D) (c9 50-52)]
	determine parameters used for [determining similarity between properties], by […] learning at least one of a relationship between the first feature amounts of each of the plurality of real estate properties and respective contract prices of the plurality of real estate properties, and a relationship between the second feature amounts of each of the plurality of transactions and respective contract prices of the plurality of transactions […]; 
	[real estate value analysis systems, methods, and computer program products, and more particularly to advantageous techniques and models for residential pricing analysis, pricing sensitivity analysis, risk assessment, and appreciation analysis (c1:16-21); identifying comparable properties for a subject property based on property characteristics (c16:13-22, Fig. 9); Values are assigned by model defaults, but any or all of the values can be changed by the user to accommodate market conditions. There are default factors that are used to adjust feature costs and replacement home costs due to new construction values, which can also be changed by the user. In addition, there are factors for various property characteristics and values for miscellaneous special features, with options for the user to include them in the analysis Factors for property characteristics may be set to indicate differences between a subject property and a comparable property and to adjust a property value for comparison purposes (c10:6-29); The listed properties may also include a listing price and a sales price in information group 916. The properties are further identified by comparing various features such as whether the property has a basement, number of bedrooms, number of full baths, number of half baths, whether it has a fireplace, and the capacity of a garage, for example, in information group 920. The number of days on the market is listed in information group 922, and the square footage (c16:35-42); The pricing sensitivity and risk assessment process 220 extracts data for the homes listed in the area including original asking price, final asking price, actual sold price, and days on market. Calculations are performed to determine the relationship between the change in price for each home from the original asking price to the final asking price and the time on the market that the change occurred. An exemplary pricing sensitivity process 500 is shown in FIG. 5. At step 504, the number of days on the market (DOM) to start of price reductions for each sold home is correlated. At step 506, a time on the market difference is calculated before and after significant price reductions have started for sales without price changes and sales with price changes. At step 508 a received value, an actual price received on a sale, difference before and after price reductions begin to occur is calculated (c14:18-24); the original asking price data is plotted together with the final asking prices…The average percentage difference between asking price and actual selling price for the period before prices started to change is calculated and compared to the average percentage difference between original asking price and selling price for the period after see also c12:61 – c13:5); The risk assessment described herein provides a unique way to quantify the actual penalties for mispricing a property. The risk analysis correlates price changes to days on the market for a large sample of individual properties and calculates relevant averages for price changes, variance of list price from the actual sales price and days on the market. The analysis may provide graphs that display the results of market time penalties resulting from mispricing and that also illustrate reductions in value received based on time on the market (c19:41-52); When all of the differences in features and feature values are accounted for, the comparables process 222 calculates a new value for each of the six comparable homes, which is called the final adjusted value… By using several comparables, the effect of approximations are minimized, for example, by averaging the final adjusted values. Each comparable home can be weighted by the user relative to its overall similarity to the subject by entering the desired weight in the comparable assumptions database 312. In this way, the user can achieve considerable accuracy in his or her estimates by calculating a weighted average of all adjusted values. Any or all of these values, factors and weightings can be adjusted by the user and new values easily calculated, so the user can readily determine those factors with the most effect and those factors with the least effect on the total analysis. In this way, the user can also account for changes in market conditions (c10:30-49)]
	extract information related to at least one of a second real estate property from the plurality of real estate properties or a second transaction from the plurality of transactions, 	the second real estate property being determined as similar to a first real estate property which is a target of price prediction based on the similarity […], the second transaction being determined as similar to a first transaction which is the target of price prediction based on the similarity […]; 
	[Pricing sensitivity is calculated for the property's local environment and based on past sales information of homes in the area. For example, data is extracted from various databases for a plurality of homes in the area including, for example, actual price as sold, final asking price, original asking price and days on market (c6:44-49); Each of these calculations approximate the value of a subject property that has not yet been sold, based on characteristics of that property that are similar to properties that have recently sold and that therefore have an established market value (c6:28-32, c9:1-8); The comparables process 222 manipulates data from a database, such as the comparables database 312, consisting of the subject residence in question and the recent sales of homes that are similar to the subject residence. The recently sold homes that are similar are called comparables (c9:9-13)] This teaches or suggests, for a price prediction, extracting information related to at least one of a second, similar real estate property or a second, similar transaction.
	predict a first price associated with the first real estate property in the first transaction in a first selling duration including a first time point, on a basis of the extracted information; 
	[generating a credible market value that is utilized to produce a listing price for a property…. A market analysis process is run to produce relative market assessments… to produce the credible market value, wherein the credible market value is supported by the relative market assessments (c2:36-56; see also c7 45-63, Fig. 3); Pricing sensitivity is calculated for the property's local environment and based on past sales information of homes in the area. For example, data is extracted from various databases for a plurality of homes in the area including, for example, actual price as sold, final asking price, original asking price and days on market (c6:44-49); Each of these calculations approximate the value of a subject property that has not yet been sold, based on characteristics of that property that are similar to properties that have recently sold and that therefore have an established market value (c6:28-32); By understanding the market dynamics and insight provided by the risk assessment, the process of establishing a final asking price for the property becomes reliable, consistent, and trusted (c6:40-43); The value combination analysis process 229 calculates a set of final recommended prices by averaging the results of the four processes 222, 224, 226, and 228….These results may also be displayed graphically and in tabular form (c12:36-43); market information includes analysis data, including average time to sell, average sales price, and average price differences between asking price and actual price as sold (c18:45-52, Fig. 6A); averages are calculated for price and time on market and the subject comparable values as previously calculated are displayed on the plot for reference. This visual display is an aid in evaluating the price calculation in the context of the relevant historic market data (c12:52-60)] The Examiner asserts the disclosure above, as related to generating a predict a first price associated with the first real estate property in the first transaction in a first selling duration including a first time point, on a basis of the extracted information.
	predict a future price and a future selling duration in association with the first real estate property in the first transaction at a future time point which is later than the first time point, under virtual condition in which transaction of other properties currently for sale are assumed to be contracted in a respective selling duration predicted for the selling of the other properties;
	[generating a credible market value that is utilized to produce a listing price for a property with a reduced risk of a substantial reduction in the listing price before selling the property (claim 1; see also c3:14-39, c10:50-64, c11:56-65, c12:27-35); multiple sets of assumptions are utilized to develop accurate and supported results (c7:45-49); The factors and values work together to determine the actual adjustments in total value required to accurately compare the various homes and to ultimately derive a value for the subject home. Each of these factors and values can be adjusted by the user to fit local market conditions (c8:1-9); As with any updated feature values and general assumptions, the default values and factors can be automatically restored at any time by the user (c8:26-28); Values are assigned by model defaults, but any or all of the values can be changed by the user to accommodate market conditions (c10:6-8); When all of the differences in features and feature values are accounted for, the comparables process 222 calculates a new value for each of the six comparable homes (c10:30-33); The results are also entered into a program that is used to calculate the final range of values and the recommended risk reduction price, a credible market value that is utilized to produce a listing price for the property (c10:56-61); results may be displayed graphically and in tabular form and are utilized in determining the final recommended listing price representing a credible market value (c10:50-56); The value combination analysis process 229 calculates a set of final recommended prices by averaging the results of the four processes 222, 224, 226, and 228….These results may also be displayed graphically and in tabular form (c12:36-43); The market data analysis process 232 calculates local area market data based on a database of local area sold homes for a minimum of the previous three years, but normally the previous five to ten years. The sales are plotted as to price and time on the market, averages are calculated for price and time on market and the subject comparable values as previously calculated are displayed on the plot for reference. This visual display is an aid in evaluating the price calculation in the context of the relevant historic market data (c12:52-60); The user may also decide to revisit the select comparables page 614 at step 680 to add or delete comparables. The process 650 then proceeds to step 682 associated with, for example, the check values page 624 or step 690 to generate a report (c21:53-57); Check values page 624 provides a summary of the calculated values and some analysis reports to give the user a quick look at the results of his choices (c18:6-8); an edit market information page to make changes to market data used on various risk reduction calculations, wherein market information includes analysis data, including average time to sell, average sales price, and average price differences between asking price and actual price as sold (c18:45-52, Fig. 6A)] As described by Moss, for a user thinking about placing their i.e., average time to sell based on time on market) while taking into account historical data and any appreciation or depreciation.
	Additionally, Moss further discloses:	
	[Comparables assumptions database 308 includes user defined characteristics and features which are not readily available in commercial databases but which are known by the user as a result of his or her familiarity with the market. User defined data includes, for example, provisions for entering the number of upgrades, capital improvements, special features…or the like… The comparables assumptions database 308 also includes a series of factors for weighting the comparable homes, which will be described in a later section. The user can adjust the influence of each comparable on the final average risk reduction price by changing the weighting percentage for each comparable. The comparable assumptions database 308 is generally linked with the residential value process 216, the comparables process 222, the relative replacement value process 224, and the adjusted square footage process 226 (c8 31-47; see also c15 31-36, c16 51-63, c17 18-41, c18 45-52, Fig. 11); an edit market information page to make changes to market data used on various risk reduction calculations, wherein market information includes analysis data, including average time to sell, average sales price, and average price differences between asking price and actual price as sold (c18:45-52, Fig. 6A)] As described by Moss, for a user thinking about placing their home on the market now, the system may predict a first price in a selling duration including a first time period based on extracted property features and transaction features. After the first price and selling duration has been predicted, the user may then adjust factors and values to fit local market conditions or update feature values and general assumptions associated with the subject property or other properties, such as upgrades and capital improvements planned for the subject property and/or comparable properties, and the model may provide a new listing price and a new selling duration (i.e., average time to sell based on time on market). This teaches the limitation as described by the instant specification, wherein a user may input features to predict the price for a virtual transaction which has not yet started, and wherein predicted renovations may be assumed to be carried out and include a change in the predicted price and a change in the predicted selling duration (0065, 0102-0104). 
	display, on a screen, the predicted future price and the predicted future selling duration at the future time point, in addition to the predicted first price and the first selling duration, and 
	[results may be displayed graphically and in tabular form and are utilized in determining the final recommended listing price representing a credible market value (c10:50-56); The value combination analysis process 229 calculates a set of final recommended prices by averaging the results of the four processes 222, 224, 226, and generate a report (c21:53-57); Check values page 624 provides a summary of the calculated values and some analysis reports to give the user a quick look at the results of his choices (c18:6-8)] The Examiner asserts the disclosure as related to displaying the results graphically and in tabular form teaches or suggests the limitations. 
	provide proposal information […] in case that the predicted future price at the future time point is determined to be higher than the predicted first price at the first time point.  
	[Values are assigned by model defaults, but any or all of the values can be changed by the user to accommodate market conditions. There are default factors that are used to adjust feature costs and replacement home costs due to new construction values, which can also be changed by the user. In addition, there are factors representing a value of main area square footage, a value of below grade square footage, a value of unheated space, a value of storage space, a value of lot size, a value of splitable lots, a value of one or more upgrades to a property, a value of construction materials used in the construction of the property, a value of one or more capital improvements (c10:6-29, Fig. 11); User defined data includes, for example, provisions for entering the number of upgrades, capital improvements, special features (c8:31-47, Fig. 11); New construction values, using the factors previously described for any special features are also added for each comparable home as they may apply, such as decks, upgrades, bonus rooms, garages, pools, basements, outbuildings, land value adjusted using comparable weighting values. The weighted average percent difference between new construction value and actual selling price is applied to the calculated new construction value of the subject home and an estimated selling price is derived for the subject home based on this comparison. The results may then be displayed graphically and in tabular form. Further, the results are utilized to calculate price ranges and a final calculated value. The final calculated value represents a value based on replacement value and is used as one of the factors in determining the final "real value" (c10:65 – c11:21; see also c17:18-41, claim 12)] Moss discloses generating a credible market value that is utilized to produce a listing price for a property with a reduced risk of a substantial reduction in the listing price before selling the property (claim 1; see also c3:14-39, c10:50-64, c11:56-65, c12:27-35). As described by Moss, the listing price based on a credible market value may be interpreted as proposal information. As described by Moss, for a user thinking about placing their home on the market now, the system may predict a first price in a selling duration including a first time period based on extracted property features and transaction features. As such, the proposal information, or the listing price based on a credible market value, may comprise a first price and a first selling duration based on current property features for a subject property or comparable properties. After the first price and selling duration has been predicted, the user may then adjust factors and values to fit local market conditions or update feature values and general assumptions i.e., average time to sell based on time on market). As such, the new proposal information, or the new listing price based on a credible market value, may comprise a predicted future price and a future selling duration, wherein the predicted future price at the future time point is determined to be higher than the predicted first price at the first time point due to the value added by the upgrades or capital improvements to the property.
	In summary, Moss discloses a system and method for provide price sensitivity analysis, residential value analysis, and methods to combine various analyses to identify risk associated with a range of prices. These programs may advantageously operate to accumulate data from a plurality of database formats and a plurality of assumption matrices for use in determining a value of real estate, such as residential or commercial real estate. Based on this data, calculations can be performed for determining the value of the real estate, provide pricing sensitivity, other comparison data, and various other values and data of interest. This information can be presented to a user in easy-to-understand tables, charts, graphs, and utilizing other suitable techniques for presenting data (c5:51-65). Multiple sets of assumptions are utilized to develop accurate and supported results (c7:45-49). The factors and values work together to determine the actual adjustments in total value required to accurately compare the various homes and to ultimately derive a value for the subject home. Values are assigned by model defaults, but any or all of the values can be changed by the user to accommodate market conditions (c8:1-9, c10:6-8). As with any updated 
	As described by Moss, the system may use historical data associated with comparable properties to determine listing prices, reductions in listing prices, final sale prices, days on the market, and average days on the market to provide a unique way to quantify the actual penalties for mispricing a property. The risk analysis correlates price changes to days on the market for a large sample of individual properties and calculates relevant averages for price changes, variance of list price from the actual sales price and days on the market. Weights associated with factors may be adjusted to calculate new values for pricing information to achieve considerable accuracy in a price estimate for a property based on historical data associated with comparable property transactions, including pricing and days on market. The system may use historical data for comparable property transactions to provide an accurate estimate for a subject property listing value and an estimate of days on the market the user can expect the property to be listed for until an acceptable offer is received. The user may adjust any factors, weights, or values associated with property information, such as price information or days on market, to compare changes in the model results.
	While the disclosure as related to providing proposal information and predicting a future price and a future selling duration based on upgrades or capital improvements may be interpreted as provide proposal information indicating waiting to start selling of the first real estate property until the future time point, 	in case that the predicted future price at the future time point is determined to be higher than the predicted first price at the first time point, Moss does not appear to explicitly recite providing proposal indicating waiting to start selling of the first real estate property until a future time point, and does not appear to explicitly recite calculating a similarity score, information based on the similarity score, executing a machine learning process, and indicating waiting to start selling of the first real estate property until a future time point. 	
	However, Raymond is introduced to more specifically address the claim limitations, particularly with respect to calculating and using a similarity score and executing a machine-learning process.
	Raymond — which is directed to determining suitability and desirability of a prospective residence for a user — discloses (while additional claim elements and limitations and related disclosure are included to provide context for the disclosure of Raymond and provide support regarding the motivation and rationale to combine, the portions in italics are what Moss does not appear to explicitly recite):
	determine parameters used for calculating a similarity score, by executing a machine learning process of learning at least one of a relationship between the first feature amounts of each of the plurality of real estate properties and respective contract prices of the plurality of real estate properties, and a relationship between the second feature amounts of each of the plurality of transactions and respective contract prices of the plurality of transactions, so that the similarity score calculated by the parameters increases among a group of the plurality of real estate properties within a predetermined range of contract prices; extract information related to at least one of a second real estate property from the plurality of real estate properties or a second transaction from the plurality of transactions, the second real estate property being determined as similar to a first real estate property which is a target of price prediction based on the similarity score, the second transaction being determined as similar to a first transaction which is the target of price prediction based on the similarity score; 
	[a plurality of endogenous and/or exogenous factors to determine the suitability of a prospective residence, such as price and investment factors (0057-0058, 0068); At block 328, method 300 might further comprise storing the user preference profile in a database (e.g., database(s) 130 in FIG. 1). Method 300, at block 332, might comprise comparing the profile to available home stock and, at block 336, might retrieve the home data (which may be fully dimensioned and might be retrieved, e.g., from database(s) 125 in FIG. 1). Method 300 might further comprise calculating similarity(ies) of each profile dimension to home characteristics (block 340) and adjusting a similarity score by weighting for profile tradeoff function (block 344) (0176); a machine learning algorithm which examines data concerned with the available interactions of the two parties, or any combination of these factors (0094); a combined overall desirability score for a given physical location. In some instances, the data from the various relationships and locations might be combined using a machine learning algorithm (0097)]
	predict a first price associated with the first real estate property in the first transaction in a first selling duration including a first time point, on a basis of the extracted information; 
	[tools and techniques for personalizing and facilitating the search process for residential real estate and providing predictive models of real estate preferences based on modeling of historical data (0014, 0068, 0100); output of a mathematical model that predicts future resale value of the residence in question over one or more specific time periods; factors relating to a predicted ability or lack of ability to obtain future loans on the property in order to fund future renovations or repairs of the residence or improvements on the property (in which case, future renovations might be predicted by a mathematical model taking into account the current property status, or by a mathematical model taking into account the current and/or past status of one or more properties in the immediate neighborhood and/or other surrounding areas) (0068); construction factors (e.g., type of construction of, quality of, and/or recency of build and/or renovation/retrofit, or the like) (0059); analyzing data to predict demand for a specific property (0116-0124)]
	predict a future price and a future selling duration in association with the first real estate property in the first transaction at a future time point which is later than the first time point, under virtual condition in which transaction of other properties currently for sale are assumed to be contracted in a respective selling duration predicted for the selling of the other properties; 
	[output of a mathematical model that predicts future resale value of the residence in question over one or more specific time periods; factors relating to a predicted ability or lack of ability to obtain future loans on the property in order to fund future renovations or repairs of the residence or improvements on the property (in which case, future renovations might be predicted by a mathematical model taking into account the current property status, or by a mathematical model taking into account the current and/or past status of one or more properties in the immediate neighborhood and/or other surrounding areas) (0068); construction factors (e.g., type predict demand for a specific property (0116-0124)]
	display, on a screen, the predicted future price and the predicted future selling duration at the future time point, in addition to the predicted first price and the first selling duration, and 
	[using a plurality of endogenous and/or exogenous factors to determine the representation of a property or neighborhood profile for the purposes of display to a user (0150, 0151); the representation developed might be intended for display to a sales or rental agent for the purposes of assessing the suitability of the property or neighborhood for a specific other person who may become a resident and/or purchaser of the property or resident of the neighborhood in question (0150)]
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Moss teaches a system and method for real estate value analysis. Raymond teaches determining suitability and desirability of a prospective residence for a user.
	The difference between Moss and Raymond is that, Moss does not appear to explicitly recite calculating a similarity score, information based on the similarity score, and executing a machine learning process.
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Raymond to Moss would simply incorporate the known methods of determining suitability and desirability of a prospective residence for a user as taught by Raymond with the known methods for real estate value analysis as taught by Moss in order to provide tools and Raymond 0014) and take into account a number of different attributes about the prospective properties and neighborhoods/areas, as well as a number of personal factors about the homeseeker (Raymond 0010-0013).
	Since the functionalities of the elements of the system and method disclosed by Moss and the functionalities of the elements of the system and method disclosed by Raymond do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of determining suitability and desirability of a prospective residence for a user (as taught by Raymond) with the system and method for real estate value analysis (as taught by Moss) in order to provide tools and techniques using a plurality of endogenous and/or exogenous factors and provide predictive models of real estate preferences (Raymond 0014) and take into account a number of different attributes about the prospective properties and neighborhoods/areas, as well as a number of personal factors about the homeseeker (Raymond 0010-0013).	
	The combination of Moss and Raymond does not appear to explicitly recite indicating waiting to start selling of the first real estate property until a future time point. 	
	However, Butler — which is directed to a system and method for facilitating real estate transactions — discloses (while additional claim elements and limitations and Butler and provide support regarding the motivation and rationale to combine, the portions in italics are what the combination of Moss and Raymond does not appear to explicitly recite):
	determine parameters used for calculating a similarity score, by executing a machine learning process of learning at least one of a relationship between the first feature amounts of each of the plurality of real estate properties and respective contract prices of the plurality of real estate properties, and a relationship between the second feature amounts of each of the plurality of transactions and respective contract prices of the plurality of transactions, so that the similarity score calculated by the parameters increases among a group of the plurality of real estate properties within a predetermined range of contract prices; 
	extract information related to at least one of a second real estate property from the plurality of real estate properties or a second transaction from the plurality of transactions, 	the second real estate property being determined as similar to a first real estate property which is a target of price prediction based on the similarity score, the second transaction being determined as similar to a first transaction which is the target of price prediction based on the similarity score; 
	[The recommendation algorithms use the information compiled by the analytics engine and the trends and/or patterns identified by the analytics engine to provide data and make recommendations to buyers and sellers to improve the likelihood of completing a transaction and to increase the value of the transaction for the user. For example, the recommendation algorithms provide information to a seller regarding the current and past supply of properties similar to the one being listed by the seller. The recommendation algorithms also provide information to a seller regarding the current demand for properties similar to the one being listed by the seller. The recommendation algorithms also provide information to the seller regarding the mean, median and standard deviation of time from listing properties similar to the one listed by the seller to the time of sale, time of contract ratification, time of first offer, and other relevant times in the transaction process… The recommendation algorithms further provide information regarding the effects of school quality, crime rate, HHI, and other factors on the expected length of time to sell the seller's property and the length of time to sell similar properties. It should be understood that recommendations and information provided to the seller are not limited to the foregoing examples. In some embodiments, recommendations and information may be made on a real-time basis, may be delayed, may relate to specific time periods, or may be future-looking or predictive (0048); the recommendation algorithms may advise a seller that because of a higher volume of similar properties in the nearby area, the seller should wait to list the property in order to improve the chances of selling at the desired price. In yet another example, the recommendation algorithms may recommend that a seller improve one or more features of the property, such as by installing new cabinets and countertops in the kitchen, in order to improve the property's attractiveness relative to nearby properties and thereby improve the chances of selling at the desired price (0049)]
	predict a first price associated with the first real estate property in the first transaction in a first selling duration including a first time point, on a basis of the extracted information; 
at a future time point which is later than the first time point, under virtual condition in which transaction of other properties currently for sale are assumed to be contracted in a respective selling duration predicted for the selling of the other properties; 
	display, on a screen, the predicted future price and the predicted future selling duration at the future time point, in addition to the predicted first price and the first selling duration, and 
	[The recommendation algorithms also provide information to a seller regarding the pricing and length of time to close for homes similar to the seller's property…Using trends and/or patterns identified by the analytics engine, the recommendation algorithms also provide recommendations to a seller regarding what timeframes are more or less likely to attract interested prospective purchasers. Using the information compiled by the analytics engine and the trends and/or patterns identified by the analytics engine, the recommendation algorithms provide a seller with information regarding the expected terms of offers made for the seller's property, as well as an expected sale price and the likelihood of closing based on specific offer terms. The recommendation algorithms also provide the seller with an estimate regarding the length of time to close for the seller's property (0048)]
	provide proposal information indicating waiting to start selling of the first real estate property until the future time point, in case that the predicted future price at the first time point.  
	[Using trends and/or patterns identified by the analytics engine, the recommendation algorithms also provide recommendations to a seller regarding what timeframes are more or less likely to attract interested prospective purchasers. Using the information compiled by the analytics engine and the trends and/or patterns identified by the analytics engine, the recommendation algorithms provide a seller with information regarding the expected terms of offers made for the seller's property, as well as an expected sale price and the likelihood of closing based on specific offer terms. The recommendation algorithms also provide the seller with an estimate regarding the length of time to close for the seller's property. The recommendation algorithms further provide information regarding the effects of school quality, crime rate, HHI, and other factors on the expected length of time to sell the seller's property and the length of time to sell similar properties. It should be understood that recommendations and information provided to the seller are not limited to the foregoing examples. In some embodiments, recommendations and information may be made on a real-time basis, may be delayed, may relate to specific time periods, or may be future-looking or predictive (0048); the recommendation algorithms may advise a seller that because of a higher volume of similar properties in the nearby area, the seller should wait to list the property in order to improve the chances of selling at the desired price. In yet another example, the recommendation algorithms may recommend that a seller improve one or more features of the property, such as by installing new cabinets and countertops in order to improve the property's attractiveness relative to nearby properties and thereby improve the chances of selling at the desired price (0049)]
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Moss teaches a system and method for real estate value analysis. Raymond teaches determining suitability and desirability of a prospective residence for a user. Butler teaches a system and method for facilitating real estate transactions.
	The difference between the combination of Moss and Raymond and Butler is that the combination of Moss and Raymond does not appear to explicitly recite indicating waiting to start selling of the first real estate property until a future time point.
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Butler to the teachings of Raymond and Moss would simply incorporate the known methods of facilitating real estate transactions as taught by Butler and the known methods of determining suitability and desirability of a prospective residence for a user as taught by Raymond with the known methods for real estate value analysis as taught by Moss in order to provide insight into how to maximize interest in listings, maximize the market value of a listing (e.g., when is the best timing to list a property to maximize market value), and minimize the time on market for the property (Butler 0002) and to provide a platform that provides a seller/lessor with significantly greater specificity about the current demand for their property at any point in time, how that demand affects the price, and where to focus their efforts in listing the details of the property in order to maximize interest (Butler 0003).
Moss, the functionalities of the elements of the system and method disclosed by Raymond, and the functionalities of the elements of the system and method disclosed by Butler do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of facilitating real estate transactions (as taught by Butler) and the features of determining suitability and desirability of a prospective residence for a user (as taught by Raymond) with the system and method for real estate value analysis (as taught by Moss) in order to provide insight into how to maximize interest in listings, maximize the market value of a listing (e.g., when is the best timing to list a property to maximize market value), and minimize the time on market for the property (Butler 0002) and to provide a platform that provides a seller/lessor with significantly greater specificity about the current demand for their property at any point in time, how that demand affects the price, and where to focus their efforts in listing the details of the property in order to maximize interest (Butler 0003).
	While the Examiner asserts the combination of Moss, Raymond, and Butler teaches the broadest reasonable interpretation of the claims, the Examiner introduces Showalter to more explicitly address the limitations, particularly with respect to parameters associated with machine learning to forecast and make predictions, scores associated with similar properties, predicting predict a first price associated with the first 
	Showalter — which is directed to a system and method for data analytics in loan treatment — discloses (while additional claim elements and limitations and related disclosure are included to provide context for the disclosure of Showalter and provide support regarding the motivation and rationale to combine, the portions in italics is what is particularly being addressed by Showalter):
	generate first feature amounts of each of a plurality of real estate properties and second feature amounts of a plurality of transactions associated with the plurality of real estate properties; 
	[Machine-learning indicates the most relevant factors in loan treatment, providing a matrix for predicting loan value or treatment success… Tens, hundreds, or even thousands of variables may be used to predict the optimum treatment (Abstract, 0004)]
	determine parameters used for calculating a similarity score, by executing a machine learning process of learning at least one of a relationship between the first feature amounts of each of the plurality of real estate properties and respective contract prices of the plurality of real estate properties, and a relationship between the second feature amounts of each of the plurality of transactions and respective contract prices of the plurality of transactions, so that the similarity score calculated by the parameters increases among a group of the plurality of real estate properties within a predetermined range of contract prices; 
Showalter discloses a plurality of metrics and score associated with properties and property transactions used for forecasting and making predictions:
	[The QBO database may store any metrics available or desired. Below are various examples of metrics, and scores. Any desired metrics and scores may be used. The names used below generally describe the information collected. Other embodiments are possible using additional, different, or fewer metrics, and scores. Different table structures may be used. It is not the specific metrics, and scores, but the type of information intended to be communicated herein for representing how to make and use data analytics (0269; see also 0276); Property valuation information may be obtained. For example, a DAVI score, from First American, may be imported. The DAVI score uses the property's valuation amount and effective date along with local market real estate data to determine the current value of each property. The score may include a factor for distressed property conditions. Other valuations may be used (0276); valuation confidence (0277 Table); real estate market information for geographic regions is used by treatment regressions table to gather metrics for making predictions (0280-0288); For predictive modeling, factors are created. Factors are vectors that describe the movement of an object. The factors capture the direction of the object along with its magnitude. Factors capture specific patterns of borrower and property behavior (0294); predictive modeling metrics may be changed or set to customer specific values (0297); Logic, Bayesian mathematics, and other calculations are used to create metrics that capture the internal states of the borrower or the property that drives or determines future behavior and outcomes. The machine learned matrices receive inputs and provide outputs (0300; see also 0301-0302 for various metrics); The outputs 
	[Machine-learning indicates the most relevant factors in loan treatment, providing a matrix for predicting loan value or treatment success  (0004); The model is configured to output a loan treatment recommendation for a borrower of the loan. The processor is configured to apply the model as a function of the credit report information, the property information, the loan information, and the real estate market information. A display is configured to output the loan treatment recommendation.  (0005); determining at least eight property metrics about a property associated with first and second loans for the first and second borrowers, respectively, the property metrics including property value, equity, and combined loan-to-value ratio metrics (0013)]
	extract information related to at least one of a second real estate property from the plurality of real estate properties or a second transaction from the plurality of transactions, 	the second real estate property being determined as similar to a first real estate property which is a target of price prediction based on the similarity score, the second transaction being determined as similar to a first transaction which is the target of price prediction based on the similarity score; 
	[Scores predict the likelihood of a target event. These probability calculations assume the event will occur and are based on machine learned matrix (0308)
	predict a first price associated with the first real estate property in the first transaction in a first selling duration including a first time point, on a basis of the extracted information; predict a future price and a future selling duration in association with the first real estate property in the first transaction at a future time point which is later than the first time point,
	display, on a screen, the predicted future price and the predicted future selling duration at the future time point, in addition to the predicted first price and the first selling duration,
	[The model may help to manage a property sale (0241, Fig. 19); The computer calculates a net present value as a function of a machine-trained model where the received indication is input as a feature of the machine-trained model (0007-0008, 0011); Behavioral goals can also relate to property sale. In this case, behavioral goals represent how long it takes to sell the property, usually measured as days-on-market. A property that can be moved in 90 days has better behavior that one that is sold within 180 days. However, as will be shown, price is relevant here (0229); The user may specify a target time-on-market range to sell a property (a behavioral goal), and then the model solves for the price (% discount) needed to sell the property in that time frame (0241; see also 0323); The outputs are used for clustering, scores, the function F(x), and/or client output (0302, 0323); Scores predict the likelihood of a target event. These probability calculations assume the event will occur and are based on machine learned matrix (0308); The horizontal axis is the property profile of a plurality of metrics simplified to a single metric. The property profile ranges from weak to strong (0241); The vertical axis, the discount from market price, is a metaphor or metric for an equally complex dimension (i.e., calculated from a plurality of metrics) that defines how much the mortgage holder reduces the sale price to reach his/her time on market goals. This reduction may be modeled by training for In this case, the mortgage holder agrees to accept a much higher loss severity to move the property. For the "min price reduction," the price reduction is far less, the sale is accomplished in the desired time frame and there is more cash after sale. Hence, the loss severity is less (0242); The curved lines associated with time-on-market (e.g. 60, 120, 180 days, etc.) define the interaction of the price, property strength, and time-on-market. A property that moves within 120 days, for example, is one where a vast majority or average of the properties in that pool are sold within 120 days or less. The price discount varies with the strength of property. For a weak property to succeed, the price discount is steep, such as discounts of 50%, 60% or more relative to the original purchase price. Strong properties have the opposite profile, such as less generous discounts (0243); The data analytics use machine learning, statistical modeling, or other mathematics based on training data to provide a decision system. The result of the mathematics is both a model for predicting asset behavior as well as an indication of a cause/effect infrastructure. Once the drivers of behavior are in resident in the system, the system may leverage understanding of the borrower, the asset, and the environment based on other examples to improve upon the value of a given specific asset. For example, this kind of decision may be used to recommend what interest rates, loan amounts, terms, conditions, or other loan characteristic enhances the value of the specific asset while also appealing to the borrower and gaining borrower's acceptance (0041)
respective selling duration predicted for the selling of the other properties; 
and 
	(The outputs are used for clustering, scores, the function F(x), and/or client output (0302, 0323); Scores predict the likelihood of a target event. These probability calculations assume the event will occur and are based on machine learned matrix (0308); Refined probabilities are provided. A product of all the effects (result of effect calculations) are multiplied together to get the refined probability (0330; see also 0004-0014, 0309, 0312, 0315, 0323, 0327-0328)]
	provide proposal information indicating waiting to start selling of the first real estate property until the future time point, in case that the predicted future price at the future time point is determined to be higher than the predicted first price at the first time point.  
	[The data analytics use machine learning, statistical modeling, or other mathematics based on training data to provide a decision system. The result of the mathematics is both a model for predicting asset behavior as well as an indication of a cause/effect infrastructure. Once the drivers of behavior are in resident in the system, the system may leverage understanding of the borrower, the asset, and the environment based on other examples to improve upon the value of a given specific asset. For example, this kind of decision may be used to recommend what interest rates, loan amounts, terms, conditions, or other loan characteristic enhances the value of the specific asset while also appealing to the borrower and Recommended treatments are presented to the client (0331); When using the loss severity metric to compare the treatment alternatives, short sale is economically superior. Loan modification, regardless of terms is considerably more costly (0247); Various improvements described herein may be used together or separately. Example metrics, factors, tables, algorithms, outputs, calculations, and other information are given above. Other examples are possible. Although illustrative embodiments have been described herein with reference to the accompanying drawings, it is to be understood that the invention is not limited to those precise embodiments, and that various other changes and modifications may be affected therein by one skilled in the art without departing from the scope or spirit of the invention (0334)]
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Moss teaches a system and method for real estate value analysis. Raymond teaches determining suitability and desirability of a prospective residence for a user. Butler teaches a system and method for facilitating real estate transactions. Showalter teaches a system and method for data analytics in loan treatment.

	The difference between the combination of Moss, Raymond, and Butler  and Showalter is that Showalter was introduced to more explicitly address the limitations, particularly with respect to parameters associated with machine learning to forecast and make predictions, scores associated with similar properties, predicting predict a first price associated with the first real estate property in the first transaction in a first selling 
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Showalter to the teachings of Raymond, Moss, and Butler would simply incorporate the known methods of data analytics in loan treatment as taught by Showalter, the known methods of facilitating real estate transactions as taught by Butler and the known methods of determining suitability and desirability of a prospective residence for a user as taught by Raymond with the known methods for real estate value analysis as taught by Moss in order to enhance loan treatment by applying a data analytics model across a wide range of debt types and various borrower behaviors (Showalter 0039), wherein the model may predict asset behavior as well as an indication of a cause/effect infrastructure, leverage understanding of the borrower, the asset, and the environment based on other examples to improve upon the value of a given specific asset, and recommend what interest rates, loan amounts, terms, conditions, or other loan characteristic enhances the value of the specific asset while also appealing to the borrower and gaining borrower's acceptance (Showalter 0041), to efficiently predict successfully across a broad range of target markets and target events, while offering a richer, fuller impression of the borrower, his/her context, and the conditions of his/her assets, such as home and/or auto (Showalter 0040), and efficiently improve the efficiency and the outcome of lending (Showalter 0040).
Moss, the functionalities of the elements of the system and method disclosed by Raymond, the functionalities of the elements of the system and method disclosed by Butler, and the functionalities of the elements of the system and method disclosed by Showalter do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of facilitating real estate transactions (as taught by Showalter), the features of facilitating real estate transactions (as taught by Butler) and the features of determining suitability and desirability of a prospective residence for a user (as taught by Raymond) with the system and method for real estate value analysis (as taught by Moss) in order to enhance loan treatment by applying a data analytics model across a wide range of debt types and various borrower behaviors (Showalter 0039), wherein the model may predict asset behavior as well as an indication of a cause/effect infrastructure, leverage understanding of the borrower, the asset, and the environment based on other examples to improve upon the value of a given specific asset, and recommend what interest rates, loan amounts, terms, conditions, or other loan characteristic enhances the value of the specific asset while also appealing to the borrower and gaining borrower's acceptance (Showalter 0041), to efficiently predict successfully across a broad range of target markets and target events, while offering a richer, fuller impression of the borrower, his/her context, and the conditions of his/her assets, such Showalter 0040), and efficiently improve the efficiency and the outcome of lending (Showalter 0040).
		
	Regarding claim 2, The information processing device according to claim 1, 
	The combination of Moss, Raymond, Butler, and Showalter teaches the limitations of claim 1.
	Moss further discloses:
	wherein the extracted information includes information about a second price associated with the second real estate property or the second transaction, and the circuitry predicts the first price on a basis of the second price.  
	[Pricing sensitivity is calculated for the property's local environment and based on past sales information of homes in the area. For example, data is extracted from various databases for a plurality of homes in the area including, for example, actual price as sold, final asking price, original asking price and days on market (c6:44-49); The pricing sensitivity and risk assessment process 220 extracts data for the homes listed in the area including original asking price, final asking price, actual sold price, and days on market (c14:18-21)] 
	The motivation and rationale referenced in discussing claim 1 applies here, as well.

	Regarding claim 3, The information processing device according to claim 2, 
	The combination of Moss, Raymond, Butler, and Showalter teaches the limitations of claim 2.
Moss further discloses:
	wherein the circuitry predicts the first price by correcting the second price in accordance with at least one of a difference between the first feature amounts of the second real estate property and the first real estate property, and a difference between the second feature amounts second transaction and the first transaction.  
	[account for differences in characteristics of properties and differences in prices associated with comparable properties (Fig. 5, Fig. 12); assessing risk of incorrectly pricing a property. Information is imported on a plurality of properties including the subject property, each property having an original list price, a record of days on the market, and a final list price and sales price for each property that was sold. A graph is outputted of original list price difference to sales price according to a scale of percent a list price is above a sales price and a scale of days on the market (c2:57-65); generating a credible market value that is utilized to produce a listing price for a property….A market analysis process is run to produce relative market assessments… to produce the credible market value, wherein the credible market value is supported by the relative market assessments (c2:36-56); a calculated average difference from a property's original list price to sales price for each property having the original list price the same as the final list price (c3:2-13); Pricing sensitivity is calculated for the property's local environment and based on past sales information of homes in the area. For example, data is extracted from various databases for a plurality of homes in the area including, for example, actual price as sold, final asking price, original asking price and days on market (c6:44-49); Each of these calculations approximate the value of a subject property that has not yet been sold, based on characteristics of that property that are 
	The Examiner notes this teaches the limitation as described by the instant specification, wherein there is a relationship between property features and the contract price, and differences in property features are suitably reflected in the predicted price and selling duration (0043).
	The motivation and rationale referenced in discussing claim 2 applies here, as well.

	Regarding claim 4, The information processing device according to claim 2, 
	The combination of Moss, Raymond, Butler, and Showalter teaches the limitations of claim 2.
	Moss further discloses:
	wherein the second price includes at least one of a selling price of the second real estate property and the contract price of the second transaction. 
	[Pricing sensitivity is calculated for the property's local environment and based on past sales information of homes in the area. For example, data is extracted from various databases for a plurality of homes in the area including, for example, actual price as sold, final asking price, original asking price and days on market (c6:44-49)] 
	The motivation and rationale referenced in discussing claim 2 applies here, as well.
 
	Regarding claim 5, The information processing device according to claim 1, 
	The combination of Moss, Raymond, Butler, and Showalter teaches the limitations of claim 1.
	Moss further discloses:
	wherein the extracted information includes information about a second duration associated with at least one of the second real estate property and the second transaction, and
	[Information is imported on a plurality of properties including the subject property, each property having an original list price, a record of days on the market, and a final list price and sales price (c2:59-62); data is extracted from various databases for a plurality 
	the circuitry is further configured to predict a first duration associated with the first real estate property in the first transaction.  
	[The average time on the market is also determined for each period as is the average price per square foot determined for each period. Based on this information, a price range and a corresponding range of time on the market to sale of the subject property may be predicted at step 510 (c14:52-54)]
	The motivation and rationale referenced in discussing claim 1 applies here, as well.

	Regarding claim 6, The information processing device according to claim 5, 
	The combination of Moss, Raymond, Butler, and Showalter teaches the limitations of claim 5.
	Moss further discloses:
	wherein the circuitry predicts the first duration in accordance with at least one of a difference between the first feature amounts of the second real estate property and the first real estate property, and a difference between the second feature amounts of the second transaction and the first transaction.  
	[Pricing sensitivity is calculated for the property's local environment and based on past sales information of homes in the area. For example, data is extracted from various databases for a plurality of homes in the area including, for example, actual price as sold, final asking price, original asking price and days on market (c6:44-49); Each of these calculations approximate the value of a subject property that has not yet been sold, based on characteristics of that property that are similar to properties that have recently sold and that therefore have an established market value (c6:28-32, c9:1-8); The comparables process 222 manipulates data from a database, such as the comparables database 312…The comparable data includes list prices, actual selling prices, dates of sale, square footage, days on market, and also individual features of each home (c9:9-20); The pricing sensitivity and risk assessment process 220 extracts data for the homes listed in the area including original asking price, final asking price, actual sold price, and days on market (c14:18-21); Values are assigned for each feature and where features differ, the appropriate value is applied to quantify the difference (c9:33-35); The average time on the market is also determined for each period as is the average price per square foot determined for each period. Based on this information, a price range and a corresponding range of time on the market to sale of the subject property may be predicted at step 510 (c14:52-54); an edit market information page 632 supports the correction or making of changes to market data used in various risk reduction calculations. A market information chart page 634 displays general market information from analysis of basic data, such as, the number of properties sold, average 
	This teaches the limitation as described by the instant specification, wherein there is a relationship between property features and the contract price, and differences in property features are suitably reflected in the predicted price and selling duration (0043).
	The motivation and rationale referenced in discussing claim 5 applies here, as well.

	Regarding claim 7, The information processing device according to claim 6, 
	The combination of Moss, Raymond, Butler, and Showalter teaches the limitations of claim 6.
	Moss further discloses:
	wherein the second feature amounts include a feature amount corresponding to a difference between a selling price of the first real estate property in the first transaction and the predicted first price, and a difference between a selling price and the contract price of the second real estate property in the second transaction.  
	[Calculations are performed to determine the relationship between the change in price for each home from the original asking price to the final asking price and the time on the market that the change occurred (c14:18-24); the original asking price data is plotted together with the final asking prices (c14:37-38); A market information chart page 634 displays general market information from analysis of basic data, such as, the 
	The motivation and rationale referenced in discussing claim 6 applies here, as well.

	Regarding claim 8, The information processing device according to claim 6, 
	The combination of Moss, Raymond, Butler, and Showalter teaches the limitations of claim 6.
	Moss further discloses:
	wherein the second feature amounts of each of the plurality of transactions include a feature amount corresponding to a number of other real estate properties being sold in parallel with the first transaction, and a number of other real estate properties being sold in parallel with the second transaction.  
	[importing a first set of property data by a processor from one or more databases having a plurality of properties for sale and that have been sold which includes a subject property and selected comparable properties that have been sold in a specified area within a recent time period (claim 1); importing a second set of property data by the processor from the one or more databases including the selected comparable properties and additional properties similar to the subject property that have been sold in the specified area within an extended time period greater than the recent time period (claim 1); The comparable data includes list prices, actual selling prices, dates of sale, square footage, days on market, and also individual features of each home (c9:13-20); Information group 1212 provides a mean appreciated value and a median appreciation 
	The motivation and rationale referenced in discussing claim 6 applies here, as well.
	
	Regarding claim 13, The information processing device according to claim 1, 
	The combination of Moss, Raymond, Butler, and Showalter teaches the limitations of claim 1.
	Moss further discloses:
	wherein the first transaction is a transaction not yet established, 
	[The average time on the market is also determined for each period as is the average price per square foot determined for each period. Based on this information, a price range and a corresponding range of time on the market to sale of the subject property may be predicted at step 510 (c14:52-54); These processes approximate the value of a subject property that has not yet been sold, based on characteristics of that property that are similar to properties that have recently sold and that therefore have an established market value (c9:4-8)]
	the second transaction is a transaction already established, and the circuitry predicts the first price of the first transaction as a result of transaction at a present time which is not yet established.  
	[Information is imported on a plurality of properties including the subject property, each property having an original list price, a record of days on the market, and a final list price and sales price (c2:59-62); data is extracted from various databases for a plurality of homes in the area including, for example, actual price as sold, final asking price, original asking price and days on market (c6:44-49); homes currently on the market in days on market data (c7:50-58); The comparable data includes list prices, actual selling prices, dates of sale, square footage, days on market, and also individual features of each home (c9:13-20); The pricing sensitivity and risk assessment process 220 extracts data for the homes listed in the area including original asking price, final asking price, actual sold price, and days on market (c14:18-21)]
	Additionally, the Examiner notes the discussion of claim 1 regarding the disclosure of prior art as related to making predictions under virtual conditions applies here, as well.
	The motivation and rationale referenced in discussing claim 1 applies here, as well.

	Regarding claim 14, The information processing device according to claim 1, 
	The combination of Moss, Raymond, Butler, and Showalter teaches the limitations of claim 1.
	Moss further discloses:
	wherein the first transaction and the second transaction are transactions already established, and the circuitry updates the parameters to be used in the machine learning process, on a basis of a difference between the predicted first price and an actual transaction result for the first transaction.  
	[The pricing sensitivity and risk assessment process 220 extracts data for the homes listed in the area including original asking price, final asking price, actual sold price, and days on market. Calculations are performed to determine the relationship between the change in price for each home from the original asking price to the final asking price and the time on the market that the change occurred. An exemplary pricing sensitivity process 500 is shown in FIG. 5. At step 504, the number of days on the market (DOM) to start of price reductions for each sold home is correlated. At step 506, a time on the market difference is calculated before and after significant price reductions have started for sales without price changes and sales with price changes. At step 508 a received value, an actual price received on a sale, difference before and after price reductions begin to occur is calculated (c14:18-24); the original asking price data is plotted together with the final asking prices…The average percentage difference between asking price and actual selling price for the period before prices started to change is calculated and compared to the average percentage difference between original asking price and selling price for the period after prices started to change. The average time on the market is also determined for each period as is the average price per square foot determined for each period (c14:37-52); the user may also select step 684 associated with, for example comparable assumptions page 618, step 686 associated with, for example, feature values and factors page 620, or step 688 
	The motivation and rationale referenced in discussing claim 1 applies here, as well.

	Regarding claim 16, The information processing device according to claim 14, 
	The combination of Moss, Raymond, Butler, and Showalter teaches the limitations of claim 14.
	Moss further discloses:
	wherein the circuitry updates the parameters by correcting a price or a duration related to the second real estate property or the second transaction to predict the first price.  
	[Values are assigned for each feature and where features differ, the appropriate value is applied to quantify the difference…For example, if a subject home with three bedrooms is compared to a home with two bedrooms that has sold recently for $100,000, but is otherwise comparable to the subject, an amount representing the value of a bedroom, for example $3,000, will be added to the sold price of the comparable. In this example, a final adjusted value of $103,000 would fairly represent the expected price for the two bedroom home adjusted for an additional bedroom (c9:33-42); an edit market information page 632 supports the correction or making of changes to market data used in various risk reduction calculations. A market information chart page 634 displays general market information from analysis of basic data, such as, the number of properties sold, average sales price, average time to sell, average price differences 
	The motivation and rationale referenced in discussing claim 14 applies here, as well.

	Regarding claim 21, The information processing device according to claim 1, 
	The combination of Moss, Raymond, Butler, and Showalter teaches the limitations of claim 1.
	Moss further discloses:
	wherein the circuitry is configured to predict the future price associated with the first real estate property before the first real estate has been on a market for sale, on a basis of the extracted information.  
	[produce a listing price for a property with reduced risk of a substantial reduction in the listing price before selling the property and for assessing risk of incorrectly pricing a property (Abstract, c2:31-40, c2:48-56); A risk assessment process quantifies for the user the actual advantages of correctly applying the final value calculations and market analysis to establish an accurate asking price, as well as the disadvantages if these factors are disregarded when establishing the asking price. The risk assessment process illustrates to a user the impact of incorrectly pricing the user's property in terms of time on the market and potential revenue loss. By understanding the market 
	As described by Moss, prices, such as an initial listing price and an expected sale price, may be calculated for a first property whether or not the first property is currently listed for sale or has ever been listed for sale, based on characteristics of that property that are similar to properties that have recently sold and that therefore have an established market value in order to establish an accurate asking price. It would be obvious to one of ordinary skill in the art to establish an asking price prior to placing a home on a market for sale. A person thinking about selling their home may use the system to extract information to predict the current value of their home (a first price). The person could then change input data to predict the value of their home if they 
Additionally, Raymond further discloses:
[expectation of resale value over a variety of time periods; expectation of future ability to use the home's expected increased value to fund further loans, to be used for renovations or other expenses; potential rental or sublet income; and/or the like (0058); output of a mathematical model that predicts future resale value of the residence in question over one or more specific time periods (0068)]
	The motivation and rationale referenced in discussing claim 1 applies here, as well.

	Regarding claim 22, The information processing device according to claim 13, 
	The combination of Moss, Raymond, Butler, and Showalter teaches the limitations of claim 13.
	Moss further discloses:
	wherein the virtual condition indicates that a number of other real estate properties being sold in parallel with the first transaction at the future time point is less than a number of other real estate properties being sold in parallel with the first transaction at the present time.  
	[generating a credible market value that is utilized to produce a listing price for a property with a reduced risk of a substantial reduction in the listing price before selling the property (claim 1; see also c3:14-39, c10:50-64, c11:56-65, c12:27-35); multiple sets of assumptions are utilized to develop accurate and supported results (c7:45-49); The factors and values work together to determine the actual adjustments in total value required to accurately compare the various homes and to ultimately derive a value for the subject home. Each of these factors and values can be adjusted by the user to fit local market conditions (c8:1-9); As with any updated feature values and general assumptions, the default values and factors can be automatically restored at any time by the user (c8:26-28); Values are assigned by model defaults, but any or all of the values can be changed by the user to accommodate market conditions (c10:6-8); When all of the differences in features and feature values are accounted for, the comparables process 222 calculates a new value for each of the six comparable homes (c10:30-33); The results are also entered into a program that is used to calculate the final range of values and the recommended risk reduction price, a credible market value that is utilized to produce a listing price for the property (c10:56-61); results may be displayed graphically and in tabular form and are utilized in determining the final recommended listing price representing a credible market value (c10:50-56); The user may also decide to revisit the select comparables page 614 at step 680 to add or delete comparables. The process 650 then proceeds to step 682 associated with, for example, the check values page 624 or step 690 to generate a report (c21:53-57); Check values page 624 provides a summary of the calculated values and some analysis reports to give the user a quick look at the results of his make changes to market data used on various risk reduction calculations, wherein market information includes analysis data, including average time to sell, average sales price, and average price differences between asking price and actual price as sold (c18:45-52, Fig. 6A)]
	Additionally, Raymond further discloses:
	[a machine learning algorithm which examines data concerned with the available interactions or any combination of factors (0094); output of a mathematical model that predicts future resale value of the residence in question over one or more specific time periods… taking into account the current and/or past status of one or more properties in the immediate neighborhood and/or other surrounding areas) (0068); analyzing data to predict demand for a specific property (0116-0124)]
	Additionally, Butler further discloses:
	[the recommendation algorithms provide information to a seller regarding the current and past supply of properties similar to the one being listed by the seller. The recommendation algorithms also provide information to a seller regarding the current demand for properties similar to the one being listed by the seller…Using trends and/or patterns identified by the analytics engine, the recommendation algorithms also provide recommendations to a seller regarding what timeframes are more or less likely to attract interested prospective purchasers… recommendations and information may be made on a real-time basis, may be delayed, may relate to specific time periods, or may be future-looking or predictive (0048); recommendations based on the volume of similar properties in the nearby area in order to improve the chances of selling at the desired price (0049)]
	The motivation and rationale referenced in discussing claim 13 applies here, as well.	

	Regarding claim 23, The information processing device according to claim 13, 
	The combination of Moss, Raymond, Butler, and Showalter teaches the limitations of claim 13.
	Moss further discloses:
	wherein the circuitry is configured to predict the future price associated with the first real estate property under the virtual condition, the virtual condition being at least one of renovation of the first real estate property, a change of advertising costs, and a change of selling date for the first transaction.
	[Values are assigned by model defaults, but any or all of the values can be changed by the user to accommodate market conditions. There are default factors that are used to adjust feature costs and replacement home costs due to new construction values, which can also be changed by the user. In addition, there are factors representing a value of one or more capital improvements (c10:6-29, Fig. 11); User defined data includes, for example, provisions for entering the number of upgrades, capital improvements, special features (c8:31-47, Fig. 11); using the factors previously described for any special features are also added for each comparable home as they may apply, such as decks, upgrades, bonus rooms, garages, pools, basements, outbuildings, land value differences and an estimate of new construction cost is derived…the results are utilized to calculate price ranges and a final calculated value. The final calculated value represents a value based on replacement value and is used see also c17:18-41, claim 12)]
	Additionally, Raymond further discloses:
	[predicting future resale value based on future renovations or improvements on the property (0068)]
	Additionally, Butler further discloses:
	[recommendations and information may be made on a real-time basis, may be delayed, may relate to specific time periods, or may be future-looking or predictive (0048); the recommendation algorithms may recommend that a seller improve one or more features of the property, such as by installing new cabinets and countertops in the kitchen, in order to improve the property's attractiveness relative to nearby properties and thereby improve the chances of selling at the desired price (0049)]
	The motivation and rationale referenced in discussing claim 13 applies here, as well.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Moss, in view of Raymond, in view of Butler, in view of Showalter, and further in view of Robbins, United States Patent Publication 20010039506.
	Regarding claim 9, The information processing device according to claim 1, 
	The combination of Moss, Raymond, Butler, and Showalter teaches the limitations of claim 1.
	While Moss further discloses applying the final value calculations and market analysis to establish an accurate asking price (c6:33-37); producing a credible market Butler further discloses recommendation algorithms providing information to the seller regarding the mean, median and standard deviation of real estate transaction data (0048), and Showalter discloses substituting or imputing missing data and a model providing sufficient accuracy (0092) and the model providing confidence intervals, error information, standard deviation, or other data associated with the probability (0122; see also 0274, -277), which may be interpreted as teaching or suggesting the broadest reasonable interpretation of the claims, in order to expedite compact prosecution, Robbins is introduced to more explicitly address the limitations, particularly with respect to computing a prediction accuracy.
	Robbins — which like the present invention is directed to real estate valuations — discloses:
	[This invention relates generally to real estate appraisals and more particularly to a process for estimating the value of real property through the application of the sales comparison approach (0002); a real estate appraisal method in which the buyer of a property assigns points to a subject property and each comparable property based upon an Ideal Point System (IPS). The points assigned, or IPS values, are based upon the desirability factors for each of five categories of criteria. The total possible IPS value for any property is 100, corresponding to 100 percent desirability…The sales price of each 
	wherein the circuitry is further configured to calculate a prediction accuracy of the predicted first price.  
	[The purpose of the valuation model is to access the custom database, complete with updated and scored comparable sales, apply the rules of appraisal, infer a value to the subject property, and review the resulting value estimate for quality (0169); provide reasonable and accurate estimates of real estate market value (0013); determining a sale condition score for the individual parcels, wherein the sale condition score is based see also 0161 discussing a time-based adjustment and comparing an estimated price to an indicated price to compute a percent difference, and calculating the average, median, standard deviation, and skew of the individual errors and the indicated time adjustments for all properties in a sample); minimizing the percent difference between the estimated selling price and the reported selling price (0165, 0166)]
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Moss teaches a system and method for real estate value analysis. Raymond teaches determining suitability and desirability of a prospective residence for a user. Butler teaches a system and method for facilitating real estate transactions. Showalter Robbins teaches real estate valuations.
	The difference between the combination of Moss, Raymond, Butler, Showalter  and Robbins is that Robbins was introduced to more explicitly address the limitations, particularly with respect to computing a prediction accuracy.
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Robbins to the teachings of Raymond, Moss, Butler, and Showalter would simply incorporate the known methods of real estate valuations as taught by Robbins, the known methods of data analytics in loan treatment as taught by Showalter, the known methods of facilitating real estate transactions as taught by Butler and the known methods of determining suitability and desirability of a prospective residence for a user as taught by Raymond with the known methods for real estate value analysis as taught by Moss in order to estimate the value of real property through the application of the sales comparison approach (Robbins 0002), improve the quality in providing reasonable and accurate estimates of real estate market value (Robbins 0007, 0012, 0013), and use property and transaction information over a time period to give indication of any temporal trends and to guide and determine action in a proposed real estate transaction (Robbins 0009).
	Since the functionalities of the elements of the system and method disclosed by Moss, the functionalities of the elements of the system and method disclosed by Raymond, the functionalities of the elements of the system and method disclosed by Butler, and the functionalities of the elements of the system and method disclosed by Showalter, the functionalities of the elements of the system and method disclosed by Robbins do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of facilitating real estate transactions (as taught by Showalter), the features of facilitating real estate transactions (as taught by Butler) and the features of determining suitability and desirability of a prospective residence for a user (as taught by Raymond) with the system and method for real estate value analysis (as taught by Moss) in order to estimate the value of real property through the application of the sales comparison approach (Robbins 0002), improve the quality in providing reasonable and accurate estimates of real estate market value (Robbins 0007, 0012, 0013), and use property and transaction information over a time period to give indication of any temporal trends and to guide and determine action in a proposed real estate transaction (Robbins 0009).

	Regarding claim 10, The information processing device according to claim 9, 
	The combination of Moss, Raymond, Butler, Showalter, and Robbins teaches the limitations of claim 9.
	Robbins further discloses:
	wherein the prediction accuracy includes a confidence band with respect to the predicted first price.  
	[the estimate price of the subject property is compared to the specified price and a measurement of confidence validating the reliability of the specified price is then generated (0011); The accuracy of an appraisal is measured by the appraiser's confidence in the correctness of the data, the calculations performed in the approach, and the adjustments made to the sale price of each comparable property (0081); Frequently the price estimate is presented with support derived in statistical terms such as confidence intervals, expected ranges, or percentage error (0179); the average, median, and standard deviation of the absolute percent differences are computed (0166); the analysis has resulted in establishing market based average attribute rates, the identification of the minimum and maximum time adjustment range resulting in an unbiased error range, and an adjustment rate for sale condition that minimizes the absolute percentage error. The resulting combinations of average absolute percent difference and adjustment amounts are then examined, and the adjustment rate resulting in the smallest average absolute percent difference 162 is identified (0168; see also 0139-0145 discussing residual errors, percent error, calculating the average and standard deviation of the percent error, and filtering results at plus or minus 10 percent)]
	The motivation and rationale referenced in discussing claim 9 applies here, as well.

	Regarding claim 11, The information processing device according to claim 9, 
	The combination of Moss, Raymond, Butler, Showalter, and Robbins teaches the limitations of claim 9.
	Moss further discloses:
wherein the circuitry is further configured to predict the first selling duration associated with the first real estate property in the first transaction. and 
	[The average time on the market is also determined for each period as is the average price per square foot determined for each period. Based on this information, a price range and a corresponding range of time on the market to sale of the subject property may be predicted at step 510 (c14:52-54)]
	the prediction accuracy includes a confidence band with respect to the first selling duration.  
	[averages are calculated for price and time on market and the subject comparable values as previously calculated are displayed on the plot for reference. This visual display is an aid in evaluating the price calculation in the context of the relevant historic market data (c12:55-60); The average time on the market is also determined for each period as is the average price per square foot determined for each period. Based on this information, a price range and a corresponding range of time on the market to sale of the subject property may be predicted at step 510 (c14:52-54)]
	Additionally, Robbins further discloses: 
	[determination of time adjustment limits (0106); A minimum and maximum range for the time adjustment is determined (0159); the average, median, standard deviation, and skew of the individual errors and the indicated time adjustments are computed (0161, 0166); the analysis has resulted in establishing market based average attribute rates, the identification of the minimum and maximum time adjustment range resulting in an unbiased error range, and an adjustment rate for sale condition that minimizes the absolute percentage error (0168); The average attribute adjustment rates computed 
	The motivation and rationale referenced in discussing claim 9 applies here, as well.

	Regarding claim 12, The information processing device according to claim 9, 
	The combination of Moss, Raymond, Butler, Showalter, and Robbins teaches the limitations of claim 9.
	Robbins further discloses:
	wherein the circuitry calculates the prediction accuracy of the similarity score, for the second real estate property and the second transaction, respectively.  
	[For the limited number of competing automated valuation systems, that indicate a property's price with comparables, there exists a wide range of methods used to identify comparables, including minimum net adjustment, least absolute dollar difference, and even a Euclidian distance method. A problem with all of these methods is that the ranking and selection of comparables is biased toward minimum dollar adjustment rather than attribute similarity. To overcome the problem caused by dollar adjustments being used as comparable selection criteria, the inventive method has established a two-step process for the identification and selection of comparable transactions. The first step is the identification of similar comparables based on attribute 
	The Examiner notes this teaches the limitation as described by the instant specification, wherein similarity of property features are based on the Euclidian distance between feature vectors (0048, 0058, 0082, 0084, 0085).
	The motivation and rationale referenced in discussing claim 9 applies here, as well.

	Response to Arguments
	Applicant’s arguments on pages 11-16, filed on 3/8/21, have been fully considered but they are not persuasive. Applicant notes, on page 11, that claims 11, 13, 19-20 and 22 are currently amended are currently amended, and claims 1-14, 16 and 19-23 are presently pending. Specifically, Applicant argues:
	35 U.S.C. 103 Rejections:
	Applicant notes, on page 13, that claims 1-8, 13, 14, 16 and 19-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Moss, in view of Raymond, and further in view of Butler; and Claims 9-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Moss, in view of Raymond, in view of Butler, and further in view of Robbins. Applicant’s arguments, on pages 11-16, are directed to the amended claim limitations, and, as such, are moot. Applicant is directed to the 35 U.S.C. 103 rejections, above, for a complete discussion of the amended claims.
	Applicant’s arguments are fully considered, but are deemed unpersuasive.a

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        
/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689